HITZ, Acting Associate Justice.
This case comes to this court upon a writ of error from the police court. The information here and the stipulated facts are similar to those in the case of Otis N. Reamy v. District of Columbia (No. 3411) 50 App. D. C. 359, 273 Fed. 323, just decided, and this case is-controlled by that decision.
The result is that the judgment of the police court must be reversed, and the case remanded to the police court, with instructions to enter a judgment of not guilty.
Mr. Justice I-IITZ, of the Supreme Court of the District of Columbia, sat in the place of Mr. Justice ROBB in the hearing and determination of this appeal.